SILVERMAN, Circuit Judge:
Plaintiffs appeal the district court’s Fed. R.Civ.P. 12(b)(6) dismissal of their 42 U.S.C. § 1983, RICO, unfair business practices, and battery claims. The claims arise from blood tests taken after plaintiffs’ arrests for suspicion of driving under the influence of alcohol. We affirm the district court’s dismissal of the § 1983 claim because plaintiffs failed to allege a constitutional violation. We affirm the district court’s dismissal of the RICO claim because plaintiffs failed to allege the requisite elements. Finally, we hold that the district court acted within its discretion when it declined to exercise supplemental jurisdiction over the state law claims.
1. Background and Proceedings
Between late 1998 and early 1999, San Diego police arrested plaintiffs Ove and Forest, and San Diego County sheriffs department arrested plaintiff Brown, for suspicion of driving under the influence of alcohol. Ove, Forest, and Brown consented to blood tests. Plaintiffs’ blood samples were drawn by American Forensic Nurses (“AFN”) employees Samson, Kaston, and Sansoucie. San Diego City and County contracted with AFN to withdraw blood as directed by law enforcement from persons arrested on suspicion of driving under the influence.
After criminal charges were brought against plaintiffs, they filed motions to suppress their blood test results under California Penal Code § 1538.5. Brown’s motion was granted, and his case dismissed. Ove’s motion was taken off calendar, and Forest’s motion was denied. Subsequently, Ove pleaded nolo contende-re and Forest pleaded guilty to violating California Vehicle Code § 23152(a).1
On March 23, 2000, Ove, Forest, and Brown filed a complaint in district court alleging violations of 42 U.S.C. § 1983 and RICO, battery, and unfair business practices. The complaint alleged that defendants “conspired and arranged for the use of employees in the withdrawal of blood who were not licensed, qualified, or permitted to draw blood or handle syringes under California law and, more particularly, under California Vehicle Code § 23158.”2 Plaintiffs asked for general, *821specific, and punitive damages, injunctive relief, and class certification.
On June 19, 2000, the district court granted defendants’ Fed.R.Civ.P. 12(b)(6) motion to dismiss. The district court dismissed without prejudice the § 1983 complaint holding it barred by Heck v. Humphrey, 512 U.S. 477, 114 S.Ct. 2364, 129 L.Ed.2d 383 (1994). The district court dismissed the RICO complaint with prejudice for failure to allege any financial loss to business or property and for failure to allege a causal connection between an injury and illegal activity. The district court declined to exercise supplemental jurisdiction over the remaining state law claims. Plaintiffs appeal.
II. Jurisdiction and Standard of Review
We have jurisdiction under 28 U.S.C. § 1291. Dismissal for failure to state a claim pursuant to Fed.R.Civ.P. 12(b)(6) is reviewed de novo. Shwarz v. United States, 234 F.3d 428 (9th Cir.2000). Review is limited to the contents of the complaint. Enesco Corp. v. Price/Costco, Inc., 146 F.3d 1083, 1085 (9th Cir.1998). While all allegations of material fact are taken as true and construed in the light most favorable to the nonmoving party, id. at 1085, conclusory allegations of law and unwarranted inferences are insufficient to defeat a motion to dismiss. Associated Gen. Contractors v. Met. Water Dist. of S. Cal., 159 F.3d 1178, 1181 (9th Cir.1998). We may affirm the district court’s dismissal for failure to state a claim on any basis supported in the Record. Romano v. Bible, 169 F.3d 1182 (9th Cir.1999).
A district court’s refusal to exercise supplemental jurisdiction is reviewed for abuse of discretion. San Pedro Hotel Co. v. City of Los Angeles, 159 F.3d 470, 478 (9th Cir.1998).
III. Analysis A. 42 U.S.C. § 1983
Plaintiffs contend that the district court improperly held that Heck barred their § 1983 complaint. We agree. However, we affirm the district court’s dismissal on alternate grounds because plaintiffs failed to state a § 1983 claim.
*8221. Heck v. Humphrey
In Heck, the Supreme Court held that:
in order to recover damages for allegedly unconstitutional conviction or imprisonment, or for other harm caused by actions whose unlawfulness would render a conviction or sentence invalid, ... a § 1983 plaintiff must prove that the conviction or sentence has been reversed on direct appeal, expunged by executive order, declared invalid by a state tribunal authorized to make such determination, or called into question by a federal court’s issuance of a writ of habeas corpus, 28 U.S.C. § 2254.
512 U.S. at 486-87, 114 S.Ct. 2364 (footnote omitted). Therefore, a “district court must consider whether a judgment in favor of the plaintiff would necessarily imply the invalidity of his conviction or sentence; if it would, the complaint must be dismissed unless the plaintiff can demonstrate that the conviction or sentence has already been invalidated.” Id. at 487, 114 S.Ct. 2364. However, the Court pointed out that if a “plaintiffs action, even if successful, will not demonstrate the invalidity of any outstanding criminal judgment against the plaintiff, the action should be allowed to proceed, in the absence of some other bar to the suit.” Id. (footnotes omitted).
The Court offered an example of a lawsuit that would not be barred by the Heck doctrine:
For example, a suit for damages attributable to an allegedly unreasonable search may lie even if the challenged search produced evidence that was introduced in a state criminal trial resulting in the § 1983 plaintiffs still-outstanding conviction. Because of doctrines like independent source and inevitable discovery, see Murray v. United States, 487 U.S. 533, 539, 108 S.Ct. 2529, 101 L.Ed.2d 472 (1988), and especially harmless error, see Arizona v. Fulminante, 499 U.S. 279, 307-308, 111 S.Ct. 1246, 113 L.Ed.2d 302 (1991), such a § 1983 action, even if successful, would not necessarily imply that the plaintiffs conviction was unlawful. In order to recover compensatory damages, however, the § 1983 plaintiff must prove not only that the search was unlawful, but that it caused him actual, compensable injury, see Memphis Community School Dist. v. Stachura, 477 U.S. 299, 308, 106 S.Ct. 2537, 91 L.Ed.2d 249 (1986), which, we hold today, does not encompass the “injury” of being convicted and imprisoned (until his conviction has been overturned).
512 U.S. at 487 n. 7, 114 S.Ct. 2364.
The Court visited this issue again in Edwards v. Balisok, 520 U.S. 641, 117 S.Ct. 1584, 137 L.Ed.2d 906 (1997). In Edwards, an inmate brought a § 1983 lawsuit challenging the procedures used in his prison disciplinary proceedings that resulted in the loss of good-time credit. He alleged that the hearing officer concealed exculpatory witnesses, and refused to asked certain questions to specified witnesses. He sought damages for depriving him of good-time credits without due process, not for depriving him of good-time credits undeservedly as a substantive matter. The Court held that the Heck principle applied because the procedural defect complained of would, if established, necessarily imply the invalidity of the disciplinary action.
Respondent’s claim ... assert[s] that the cause of the exclusion of the exculpatory evidence was the deceit and bias of the hearing officer himself. He contends that the hearing officer lied about the nonexistence of witness statements, and thus “intentionally denied” him the right to present the extant exculpatory *823evidence. A criminal defendant tried by a partial judge is entitled to have his conviction set aside, no matter how strong the evidence against him. The due process requirements for a prison disciplinary hearing are in many respects less demanding that those for criminal prosecution, but they are not so lax as to let stand the decision of a biased hearing officer who dishonestly suppresses evidence of innocence.
Id. at 647, 117 S.Ct. 1584 (citations omitted).
In other words, if the plaintiff in Edwards proved the truth of the allegations of his complaint, there is no way that the revocation of the good-time credits could stand. The civil lawsuit, if successful, would necessarily imply the invalidity of the disciplinary hearing. Accordingly, the Court held that the complaint was barred by Heck.
Applying these principles to the case at hand, it is apparent that the plaintiffs’ lawsuit, even if successful, would not necessarily imply the invalidity of Ove and Forest’s DUI convictions.3 Their lawsuit concerns the way in which their blood was drawn. But blood evidence was not introduced against them. No evidence was introduced against them. They pleaded guilty or nolo contendere, respectively.4 Their convictions derive from their pleas, not from verdicts obtained with supposedly illegal evidence. The validity of their convictions does not in any way depend upon the legality of the blood draws. Conspicuously missing from this case is any contention that Ove and Forest’s pleas were illegal, involuntary or without factual bases.
The point is illustrated by our decision in Smithart v. Towery, 79 F.3d 951, 952 (9th Cir.1996). In Smithart, the plaintiff had pleaded guilty in state court to assault with a deadly weapon. In his federal § 1983 lawsuit, the plaintiff alleged, first, that he had been arrested without probable cause and had unfounded criminal charges brought against him, and second, that he had been the victim of excessive force during his arrest. We held that the former claim was barred by Heck because it would necessarily imply the invalidity of the conviction, but that the excessive force claim was not. Even if the plaintiff recovered a judgment for damages for excessive force, the validity of his underlying guilty plea and conviction would not be affected.
Ove and Forest’s § 1983 claim in the case at bar is analogous to Smithart’s excessive force claim. Even if the plaintiffs prove everything they allege about the blood draws, a judgment in their favor will not imply the invalidity of their DUI convictions because the convictions do not depend upon the blood draws. We therefore hold that the district court erred in ruling that Heck barred Ove and Forest’s § 1983 claims.
2. Constitutional Violation
Having dismissed the § 1983 claims as barred by Heck, the district court did not determine whether plaintiffs had properly alleged a § 1983 claim. We affirm the district court’s dismissal of the *824§ 1983 claims and hold that plaintiffs fail to allege a constitutional violation.
“To state a claim under § 1983, a plaintiff must allege the violation of a right secured by the Constitution and laws of the United States, and must show that the alleged deprivation was committed by a person acting under color of state law.”5 West v. Atkins, 487 U.S. 42, 48, 108 S.Ct. 2250, 101 L.Ed.2d 40 (1988). Plaintiffs allege that they were illegally searched and seized in violation of their Fourth Amendment rights when their blood was drawn by people who were not qualified under California Vehicle Code § 23158. This allegation fails to state a claim under § 1983.
In Schmerber v. California, 384 U.S. 757, 86 S.Ct. 1826, 16 L.Ed.2d 908 (1966), the Supreme Court established the standards for determining if a blood test violated the Fourth Amendment. The Court analyzed “whether the means and procedures employed in taking his blood respected relevant Fourth Amendment standards of reasonableness.” Id. at 768, 86 S.Ct. 1826. The Court emphasized the routine nature of blood tests and found the procedures reasonable:
[T]he record shows that the test was performed in a reasonable manner. Petitioner’s blood was taken by a physician in a hospital environment according to accepted medical practices. We are thus not presented with the serious questions which would arise if a search involving use of a medical technique, even of the most rudimentary sort, were made by other than medical personnel or in other than a medical environment — for example, if it were administered by police in the privacy of the stationhouse. To tolerate searches under these conditions might be to invite an unjustified element of personal risk of infection and pain.
Id. at 771-72, 86 S.Ct. 1826 (footnotes and citations omitted). Following Schmerber, we have held that the “procedures used to extract the sample must still be reasonable and in accordance with accepted medical practices.” United States v. Chapel, 55 F.3d 1416 (9th Cir.1995).
To allege a constitutional violation, plaintiffs needed to assert that their blood tests were unreasonable and not taken in accordance with medical practices. However, plaintiffs’ complaint focuses solely on the violation of California Vehicle Code § 23158 and fails to allege that the blood was taken in an unreasonable manner. “To the extent that the violation of a state law amounts to the deprivation of a state-created interest that reaches beyond that guaranteed by the federal Constitution, Section 1983 offers no redress.” Sweaney v. Ada County, Idaho, 119 F.3d 1385, 1391 (9th Cir.1997) (quoting Lovell v. Poway Unified School District, 90 F.3d 367, 370 (9th Cir.1996)). The plaintiffs’ simple allegation that their blood was drawn by certain persons who were not among those authorized to do so by the California Vehicle Code, without more, does not state a constitutional claim. Missing from their complaint is any allegation, a la Schmer-ber, that the blood draws were unreasonable in the Fourth Amendment sense — for example, that the draws were performed by persons who were unskilled in phlebotomy, or that the technique employed was other than a standard medical procedure performed in a standard way. The dissent suggests that the plaintiffs’ allegations that the technicians were “untrained” or “unqualified” must also be read to infer that the blood draws were unreasonable under the Fourth Amendment. At oral argument, however, the plaintiffs conceded that *825then' section 1983 claim was limited to the City’s failure to use technicians who were licensed under California Vehicle Code section 23158. They did not maintain that the procedures used to draw their blood or the qualifications of the individuals who performed the draws were otherwise unreasonable in any way. In other words, the plaintiffs were alleging only that the violation of California Vehicle Code section 23158 constituted a per se unreasonable search; they did not include any other additional allegation or inference that the procedures were otherwise unreasonable. That is not “nitpicking”; that is simply requiring the plaintiffs to allege a constitutional violation. We express no opinion on whether plaintiffs have stated a claim cognizable under California law, but we hold that their allegations fail to state a constitutional violation.
As we can affirm the district court’s dismissal for failure to state a claim on any basis supported in the Record, Romano, 169 F.3d at 1182, we hold that the district court properly dismissed plaintiffs’ § 1983 claim.
B. RICO Claim
To state a civil RICO claim, plaintiffs must allege (1) conduct (2) of an enterprise (3) through a pattern (4) of racketeering activity (5) causing injury to plaintiffs’ “business or property.” 18 U.S.C. § 1964(c). Plaintiffs contend that the district court erroneously dismissed their RICO claim for failure to allege injury or causation. We disagree.
To demonstrate injury for RICO purposes, plaintiffs must show proof of concrete financial loss, and not mere injury to a valuable intangible property interest. Oscar v. University Students Coop. Ass’n, 965 F.2d 783, 785 (9th Cir.1992). Personal injuries are not compensable under RICO. Id. Plaintiffs assert that defendants devised and operated a scheme to increase fines and payments to defendants, and “to swindle the People of the State of California by depriving them of their right to the honest .services of the City Attorney, Sheriff and San Diego Police Department.” However, plaintiffs fail to allege injury: They do not allege any financial loss to their business or property and the deprivation of “honest services” does not constitute concrete financial loss.
Plaintiffs also fail to satisfy the RICO causation element because they do not demonstrate that the conduct directly and proximately caused the alleged injury. See Resolution Trust Corp. v. Keating, 186 F.3d 1110, 1117 (9th Cir.1999). Plaintiffs allege that the defendants engaged in a pattern of racketeering activity by committing mail and wire fraud and extortion. Plaintiffs assert that the extortion occurred when individuals, unlicensed under Cal. Veh.Code § 23158, drew blood thereby increasing fines paid to San Diego City and County, and that the mail and wire fraud occurred when the bills and blood results were mailed without disclosing that the blood was taken by unlicensed employees.
Even if we were to assume that the plaintiffs would not have pleaded guilty without the blood test results, their complaint would still fail to establish the requisite causation because they do not allege that the use of individuals, unlicensed under Cal. Veh.Code § 23158 to draw blood, caused their blood alcohol level to register above the legal limit.
Therefore, the district court properly dismissed the RICO claim with prejudice for failure to allege any financial loss to business or property and for failure to allege a causal connection between an injury and illegal activity.
*826C. Supplemental Jurisdiction
Plaintiffs contend that the district court abused its discretion by declining to exercise supplemental jurisdiction over the remaining state law claims. We disagree. A court may decline to exercise supplemental jurisdiction over related state-law claims once it has “dismissed all claims over which it has original jurisdiction.” 28 U.S.C. § 1367(c)(3); see also San Pedro Hotel Co., Inc. v. City of Los Angeles, 159 F.3d 470, 478 (9th Cir.1998) (district court not required to provide explanation when declining jurisdiction under § 1367(c)(3)). Accordingly, the district court did not abuse its discretion.
AFFIRMED.

. California Vehicle Code § 23152(a) provides: "It is unlawful for any person who is under the influence of any alcoholic beverage or drug, or under the combined influence of any alcoholic beverage and drug, to drive a vehicle.”


. California Vehicle Code § 23158 provides:
(a) Only a licensed physician and surgeon, registered nurse, licensed vocational nurse, duly licensed clinical laboratory technologist *821or clinical laboratory bioanalyst, unlicensed laboratory personnel regulated pursuant to Sections 1242, 1242.5, and 1246 of the Business and Professions Code, or certified paramedic acting at the request of a peace officer may withdraw blood for the purpose of determining the alcoholic content therein. This limitation does not apply to the taking of breath specimens. An emergency call for paramedic services takes precedence over a peace officer’s request for a paramedic to withdraw blood for determining its alcoholic content. A certified paramedic shall not withdraw blood for this purpose unless authorized by his or her employer to do so.
(d) Notwithstanding any other provision of law, no licensed physician and surgeon, registered nurse, licensed vocational nurse, duly licensed clinical laboratory technologist or clinical laboratory bioanalyst, unlicensed laboratory personnel regulated pursuant to Sections 1242, 1242.5, and 1246 of the Business and Professions Code, or certified paramedic, or hospital, laboratory, or clinic employing or utilizing the services of the licensed physician and surgeon, registered nurse, licensed vocational nurse, duly licensed laboratory technologist or clinical laboratory bioanalyst, unlicensed laboratory personnel regulated pursuant to Sections 1242, 1242.5, and 1246 of the Business and Professions Code, or certified paramedic, owning or leasing the premises on which tests are performed, shall incur any civil or criminal liability as a result of the administering of a blood test in a reasonable manner in a hospital, medical laboratory, or medical clinic environment, according to accepted medical practices, without violence by the person administering the test, and when requested in writing by a peace officer to administer the test.


. The district court held that all plaintiffs failed to establish that their underlying criminal convictions had been declared invalid. However, unlike Ove and Forest, Brown was not convicted. Therefore, the district court erred in dismissing Brown’s complaint on the existence of a valid criminal conviction.


. For purposes of this analysis, we assume that a plea of nolo contendere in a California criminal action has the same effect as a guilty plea for Heck analysis.


. Defendants concede that the AFN employees were acting under color of state law.